Citation Nr: 1514547	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-01 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder (PTSD) and/or diabetes mellitus.

2.  Entitlement to a compensable disability rating for erectile dysfunction.


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1966 to May 1968 and in the U.S. Navy from September 1968 to June 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions dated in January 2011 and November 2014 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In April 2014, the Board remanded the claim of service connection for hypertension to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for additional development.

The Board notes that, in October 2001, the Veteran filed an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing The American Legion as his representative.  In December 2008, prior to the filing of the claim on appeal, the Veteran revoked that authorization.  To date, the Veteran has not appointed a new representative and is considered unrepresented in this appeal. 

In a November 2014 rating decision, the AOJ denied a claim of entitlement to a compensable disability rating for erectile dysfunction.  The Veteran disagreed with this decision in December 2014.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that his hypertension was caused by his service-connected diabetes mellitus and/or his service connected PTSD.  With respect to the issues on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Having reviewed the record evidence, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's hypertension. 

The Veteran had a VA examination in October 2010 to determine the etiological relationship between his hypertension and diabetes mellitus.  The VA examiner opined that the Veteran's hypertension was not caused by or the result of diabetes.  As rationale, the examiner noted the Veteran's kidney function was normal, indicating a diagnosis of essential hypertension.  This examiner did not address whether or not the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  

In April 2012, the Veteran's claims file was forwarded to a VA examiner at the VA Medical Center in Salisbury, North Carolina, for review.  That examiner was asked to provide an opinion as to whether or not the Veteran's hypertension was aggravated by his diabetes mellitus.  The VA examiner described the Veteran's normal kidney function and concluded that it was more likely that his hypertension was caused by his weight gain and aging, not diabetes mellitus.  

The Board notes that neither opinion addresses the question of aggravation and finds them both inadequate for rating purposes.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection).  Therefore, the Board finds that a new examination is necessary.

In June 2014, following the Board's remand, the Veteran underwent a VA examination to determine the relationship between his hypertension and PTSD.  The VA examiner noted the Veteran's diagnosis of hypertension and found that the condition is less likely than not proximately due to, or the result of, the Veteran's service connected PTSD.  As rationale, the examiner explained that there was no established causal relationship between PTSD and hypertension.  The examiner did not address the Veteran's contentions that his hypertension was aggravated by his PTSD.  In addition, the 2014 VA examiner determined that it was less likely as not that the Veteran's hypertension was aggravated by his PTSD.  As rationale for this determination, the examiner listed certain blood pressure readings and referred to a recent weight gain.  The Board finds that this opinion lacks a well-reasoned rationale and is inadequate.  See Barr, 21 Vet. App. at 311.  As such, the Board also finds that, on remand, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his hypertension, to include consideration of secondary service connection on the basis of aggravation.  

Finally, as noted in the Introduction, in a November 2014 rating decision, the RO denied the Veteran's claim for entitlement to a compensable disability rating for erectile dysfunction.  As also noted in the Introduction, the Veteran disagreed with this decision in December 2014.  Where a claimant files a notice of disagreement and the RO has not issued a Statement of the Case (SOC), the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Veteran on the claim of entitlement to a compensable disability rating for erectile dysfunction.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a hypertension since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already, to include any records which may be available from the VA Medical Center in Durham, North Carolina.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD caused or aggravated (permanently worsened) his hypertension, if diagnosed.  The examiner finally is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus caused or aggravated (permanently worsened) his hypertension, if diagnosed.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

4.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

5.  Review the completed examination report to determine if it substantially complies with the REMAND directives.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

